               Case 20-10010-CSS              Doc 1372       Filed 01/28/21        Page 1 of 20




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

                                                             Chapter 11
In re:
                                                             Case No.: 20-10010 (CSS)
BDC Inc., et al.,
                                                             (Jointly Administered)
                                    1
                          Debtors.
                                                              Hearing Date: March 8, 2021 at 10:00 a.m. (ET)
                                                              Objection Deadline: February 11, 2021 at 4:00 p.m. (ET)
                                                              Ref. Docket No. 918


          NEW DAIRY OPCO, LLC’S MOTION TO (I) ENFORCE THE SALE
           ORDER AND THE ASSET PURCHASE AGREEMENT AND (II)
               COMPEL DELIVERY OF ASSETS TO NEW DAIRY

         New Dairy OpCo, LLC (“New Dairy”), the successful bidder for substantially all of the

assets of Borden Dairy Company n/k/a BDC Inc. (“Borden”) and its affiliated debtors (together

with Borden, the “Debtors”) hereby files New Dairy OpCo, LLC’s Motion to (I) Enforce the Sale

Order and the Asset Purchase Agreement and (II) Compel Delivery of Assets to New Dairy (the

“Motion”) and respectfully submits as follows:

                                         I.    Preliminary Statement2

         1.      This is a dispute over the rights to the refund of unearned insurance premiums

(the “Refund”) associated with a certain insurance policy (the “Property Policy”) that was related

to, associated with and/or arising out of the Assets because the Property Policy insured the

Assets. Pursuant to the APA and the Sale Order, New Dairy acquired substantially all of the

Debtors’ assets, which included, among other things, the right to the Refund.                              ACON

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: BDC Inc. (1509); BDC Holdings, LLC (8504); ND, LLC (9109); BDC of Alabama, LLC (5598); BDC
of Cincinnati, LLC (1334); BTC of Cincinnati, LLC (3462); BDC of Florida, LLC (5168); BDC of Kentucky, LLC
(7392); BDC of Louisiana, LLC (4109); BDC of Madisonville, LLC (7310); BDC of Ohio, LLC (2720); BTC of
Ohio, LLC (7837); BDC of South Carolina, LLC (0963); BDC of Texas, LLC (5060); CAS, LLC (9109); GSSD,
LLC (9109); NDHT, LLC (7480); and BDC of Madisonville Sub, LLC (0314). The location of the Debtors’ service
address is: 2807 Allen Street, Box 833, Dallas, TX 75204-4062.
                 Case 20-10010-CSS              Doc 1372        Filed 01/28/21        Page 2 of 20




Investments, LLC “ACON”) and the Debtors, however, have disputed that the right to the

Refund is an asset purchased by New Dairy in disregard of the express terms of the APA and the

Sale Order.

           2.       The APA defines Assets extremely broadly to include all rights, title, and interests

of the Debtors except Excluded Assets. APA, § 2.01(b). The APA expressly includes the right

to the Refund as Assets because it includes in its non-exclusive list of examples rights to refunds,

advance payments, prepayments, and similar rights related to, associated with, or arising out of

the Assets. Id. at § 2.01(b)(xi) and (xiv). The right to the Refund arises out of and is related to

the Assets because it is incident to, has a connection with, pertains to, and is concerned with the

Assets.

           3.       Another reason why the Refund is an Asset is that the Refund is a “right to

refund[] . . . related to, associated with, [and] arising out of [a] product[] or service[] provided in

connection” with the Assets. Id. at § 2.01(b)(xi). Further, New Dairy is entitled to the Refund

because it flows from the Debtors’ advance payments or prepayments of the insurance premium

for the Property Policy, which is related to the Assets. Id. at § 2.01(b)(xiv).

           4.       On the other hand, the right to the Refund is not an Excluded Asset. Id. at § 2.02.

The exclusive list of Excluded Assets only uses the term “refund” once, which is with respect to

taxes, not insurance premiums. See id. at § 2.02.

           5.       Moreover, the right to the Refund is not an Excluded Asset because a refund of

unearned insurance premiums is not a credit,3 rebate,4 or reimbursement5 attributable to the


2
    Capitalized terms used but not defined herein shall have the meanings assigned to such terms below.
3
  Black’s Law Dictionary defines “credit” as relevant here as “[a] deduction from an amount due.” There is no
amount due nor will there be an amount due because the Property Policy was cancelled.
4
 A rebate is a discount given to a customer at the time of purchase or money sent to the customer after they have
paid the full price. Collins Dictionary. While there is a rebate with respect to insurance premiums, “rebate” only

                                                          -2-
               Case 20-10010-CSS               Doc 1372         Filed 01/28/21        Page 3 of 20




Excluded Contracts. See id. at § 2.02(f). Similarly, the right to the Refund is not an Excluded

Asset because a refund of unearned insurance premiums is not proceeds of nontransferable

insurance policies or insurance policies related solely to the Excluded Assets. Id. at § 2.02(h).

Insurance proceeds are benefits paid by an insurance policy from a claim for a covered loss

under the policy, not a return of unearned insurance premiums like the Refund. Accordingly, the

failure to expressly include the right to the Refund as an Excluded Asset necessarily, and by

contract, means the right to the Refund is an Asset that was transferred to New Dairy. See id. at

§ 2.01(b) (defining “Assets” to broadly include “all right, title, and interest” of the Debtors but

“excluding the Excluded Assets”).

         6.       Even if ACON or the Debtors had some right to the Refund prior to New Dairy

acquiring the Assets, the Sale Order unequivocally eviscerated any such interest and vested the

right to the Refund in New Dairy free and clear of any Encumbrances.6 Sale Order, ¶¶ N, 57.

The Sale Order is a final, non-appealable order that cannot be re-litigated by ACON or the

Debtors based on an alleged right or interest in the Refund that they do not—or at the very least,

no longer— have under the APA and the Sale Order. Further, ACON is not entitled to the

Refund because it released any and all claims against the Debtors and the Debtors’ estates as part

of the ACON Settlement Agreement authorized and approved by this Court. See D.I. 1264.

         7.       New Dairy filed the Motion because ACON and the Debtors dispute the clear and

unambiguous terms of the APA and the Sale Order pursuant to which New Dairy purchased the

applies to the return of money “from an insurer’s profits, or when you have paid too high [of] premiums.” Id. Here,
however, the Refund is for unearned insurance premiums, not because the Debtors paid too high of premiums or for
profits under the Property Policy.
5
  A reimbursement is compensation for money spent that should have been paid by someone else. Collins
Dictionary. The Refund is the unearned insurance premiums, not compensation by another party that should have
paid the insurance premiums.
6
 The Sale Order defined “Encumbrances” to “include, but not be limited to, . . . rights to refunds. . . .” Sale Order, ¶
N.

                                                          -3-
              Case 20-10010-CSS         Doc 1372      Filed 01/28/21   Page 4 of 20




Assets, which included the right to the Refund. Willis Towers Watson Northeast, Inc. (“Willis

Towers Watson”), the insurance broker, has escrowed the Refund pending resolution of the

dispute and will only release the Refund to New Dairy based on an agreement among the parties

to the dispute or a court order. Despite several good faith attempts, ACON and the Debtors still

dispute New Dairy’s right to the Refund. New Dairy, therefore, respectfully requests the Court

enter an order directing the delivery of the Refund to New Dairy.

                                  II.    Jurisdiction and Venue

       8.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334 and the Court expressly retained jurisdiction over this matter pursuant to paragraph 66 of

the Sale Order. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper

before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                        III.   Background

             A. The Chapter 11 Cases

       9.       On January 5, 2020, each of the Debtors filed a voluntary petition for relief under

chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United States

Bankruptcy Court for the District of Delaware (the “Court”).

       10.      On May 5, 2020, the Debtors filed the Debtors’ Motion for Entry of (I) an Order

(A) Approving Bidding Procedures in Connection with the Sale of Substantially all of the

Debtors’ Assets; (B) Scheduling an Auction for and Hearing to Approve the Sale of Substantially

all of the Debtors’ Assets; (C) Approving Notice of the Respective Date, Time, and Place for the

Auction and for Hearing on Approval of Sale; (D) Approving Procedures for the Assumption and

Assignment of Certain Executory Contracts and Unexpired Leases; (E) Approving Form and

Manner of Notice Thereof; and (F) Granting Related Relief; and (II) an Order Authorizing and

Approving (A) the Sale of Substantially All of the Debtors’ Assets Free and Clear of Liens,

                                                -4-
              Case 20-10010-CSS       Doc 1372       Filed 01/28/21   Page 5 of 20




Claims, Rights, Encumbrances, and Other Interests; (B) the Assumption and Assignment of

Certain Executory Contracts and Unexpired Leases; and (C) Granting Related Relief (D.I. 564)

(the “Sale Motion”).

       11.      On May 22, 2020, the Court entered the Order (I) Approving Bidding Procedures

in Connection with the Sale of Substantially all of the Debtors’ Assets; (II) Scheduling an

Auction for and Hearing to Approve Sale of Substantially All of the Debtors’ Assets; (III)

Approving Notice of the Respective Date, Time, and Place for the Auction and for Hearing on

Approval of Sale; (IV) Approving Procedures for the Assumption and Assignment of Certain

Executory Contracts and Unexpired Leases; (V) Approving Form and Manner of Notice Thereof;

and (VI) Granting Related Relief (D.I. 671) (the “Bidding Procedures Order”).

       12.      The Debtors conducted an auction pursuant to the Bidding Procedures Order from

June 4, 2020 through June 13, 2020. The Debtors determined in accordance with the terms of

the Bidding Procedures Order that New Dairy’s bid was the successful bid. See D.I. 850.

             B. The Asset Purchase Agreement and Sale Order

       13.      On June 23, 2020, the Court held a hearing on the Sale Motion regarding the

approval of New Dairy’s purchase of substantially all of the Debtors assets (the “Sale”) pursuant

to that certain Asset Purchase Agreement, dated as of June 26, 2020, by and among the Debtors

and New Dairy including all exhibits and schedules related thereto (as amended, modified, or

supplemented in accordance with the terms thereof, the “APA”). A true and correct copy of the

APA is attached as Exhibit A to the Declaration of John Massey in Support of New Dairy OpCo,

LLC’s Motion to (I) Enforce the Sale Order and the Asset Purchase Agreement and (II) Compel

Delivery of Assets to New Dairy (the “Massey Declaration”), which is attached hereto as Exhibit

1.



                                               -5-
              Case 20-10010-CSS          Doc 1372      Filed 01/28/21      Page 6 of 20




       14.     The APA defines “Assets” in section 2.01(b) in pertinent part as:

       The “Assets” means all right, title and interest of Seller or any of its
       Subsidiaries, in, to or under all of their respective assets, rights, interests and
       properties (excluding the Excluded Assets), in each case, as the same exist as of
       the date of this Agreement and including any replacements of such assets prior to
       the Closing, and any such assets acquired by Seller or any of its Subsidiaries after
       the date hereof, but prior to the Closing, including:

       ...

       (xi) all . . . (B) rights of indemnity, rights of contribution, rights to refunds, rights
       of reimbursement and other rights of recovery, including rights to insurance
       proceeds, possessed by Seller or any of its Subsidiaries (regardless of whether
       such rights are currently exercisable) related to, associated with or arising out
       of the Assets or any products or services provided in connection therewith, in
       each case (A) and (B) regardless of when such right, claim, account or cause of
       action arose, other than the Retained Causes of Action;
       ...

       (xiv) all royalties, advance payments, prepayments, prepaid expenses, prepaid
       assets, security and other deposits or the like (other than income Taxes), in each
       case, related to the Assets, any Transferred Employee, any Assumed Liability or
       the Business, and made by or on behalf of Seller or its Subsidiaries before the
       Closing Date, to the extent related to the period after the Closing;

       ....

(emphasis added).

       15.     The APA defines “Excluded Assets” in section 2.02 in pertinent part as:

       Excluded Assets. Notwithstanding the foregoing, nothing herein will be deemed
       to constitute an agreement to sell, transfer, assign or convey the Excluded Assets
       to Buyer, and the Selling Entities will retain all right, title and interest to, in and
       under the Excluded Assets. The term “Excluded Assets” means the following
       assets, rights, interests and properties of the Selling Entities:

       ...

       (e)     all Excluded Contracts;

       (f)     all rights to any credits, statements, rebates or reimbursement for any
       costs actually paid by Seller or any of its Subsidiaries, in each case attributable to
       any Excluded Contracts;



                                                 -6-
              Case 20-10010-CSS             Doc 1372     Filed 01/28/21      Page 7 of 20




        ...

        (h)     (i) all insurance policies and rights to proceeds thereof that are
        nontransferable or to the extent they are related solely to the Excluded Assets,
        Excluded Liabilities or the operation of the Excluded Assets and (ii) the assets set
        forth on Schedule 2.02(h);

(emphasis added).

        16.      Section 13.09 of the APA provides in pertinent part:

        [T]he Bankruptcy Court will retain exclusive jurisdiction to enforce the terms of
        this Agreement and to decide any claims or disputes, which may arise or result
        from, or be connected with, this Agreement, any breach or default hereunder, or
        the transactions contemplated hereby and (ii) any and all claims relating to the
        foregoing will be filed and maintained only in the Bankruptcy Court. . . .

(emphasis added) (the “APA Jurisdiction Clause”).

        17.      On June 26, 2020, the Court entered the Order Authorizing and Approving (I) the

Sale of Substantially All of the Debtors’ Assets Free and Clear of Liens, Claims, Rights,

Encumbrances, and Other Interests; (II) the Assumption and Assignment of Certain Executory

Contracts and Unexpired Leases; and (III) Granting Related Relief (D.I. 918) (the “Sale Order”).

A true and correct copy of the Sale Order is attached as Exhibit B to the Massey Declaration.

        18.      Paragraph N of the Sale Order set forth the following finding of the Court:

        The transfer of the Assets to [New Dairy] will be, as of the Closing Date, a legal,
        valid, and effective transfer of the Assets, . . . which transfer, . . . vests or will vest
        [New Dairy] with all right, title and interest of the Debtors to the Assets, . . . free
        and clear of any and all Encumbrances to the fullest extent permitted by
        applicable law. . . .

(emphasis added). Further, the Sale Order defined “Encumbrances” to “include, but not be

limited to, . . . rights to refunds. . . .” Id.




                                                   -7-
             Case 20-10010-CSS          Doc 1372       Filed 01/28/21     Page 8 of 20




       19.     Paragraph 66 of the Sale Order states:

       Retention of jurisdiction: Subject to paragraph 50 hereof, the Court shall retain
       jurisdiction to, among other things, interpret, implement, and enforce the terms
       and provisions of this Order and the APA, all amendments thereto, and any
       waivers and consents thereunder, and each Transaction Document executed in
       connection therewith and to adjudicate, if necessary, any and all disputes
       concerning or relating in any way to the Sale, including, but not limited to,
       retaining jurisdiction to (a) compel delivery of the Assets to the Buyer, (b)
       interpret, implement, and enforce the provisions of this Order and the APA,
       including, but not limited to, the injunctions and limitations of liability set forth in
       this Order, (c) protect the Buyer against any Encumbrances in or against the
       Debtors or the Assets of any kind or nature whatsoever attaching to the net cash
       proceeds of the Sale as provided herein including, without limitation, to enjoin the
       commencement or continuation of any action seeking to impose successor
       liability or bulk sale liability; (d) enter any orders under sections 105, 363, and
       365 of the Bankruptcy Code with respect to the Assets and the Assigned
       Contracts; (e) decide any disputes concerning this Order, the APA, or the rights
       and duties of the parties hereunder or thereunder or any issues relating to the
       APA and this Order including, but not limited to, the interpretation of the terms,
       conditions and provisions hereof and thereof, the status, nature and extent of
       the Assets and any Assigned Contracts and all issues and disputes arising in
       connection with the relief authorized herein, inclusive of those concerning the
       transfer of the assets free and clear of all Encumbrances; (f) adjudicate any and all
       remaining issues concerning the Debtors’ right and authority to assume and assign
       the Assigned Contracts and the rights and obligations of the Debtors and the
       Buyer with respect to such assignment and the existence of any default under any
       such Assigned Contract; (g) adjudicate any and all disputes concerning alleged
       pre-closing Encumbrances in and to the Assets including, without limitation, the
       extent, validity, enforceability, priority, and nature of any and all such alleged
       Encumbrances; (h) adjudicate any and all disputes relating to the Debtors’ right,
       title, or interest in the Assets and the proceeds thereof; and (i) re-open the Chapter
       11 Cases to determine any of the foregoing.

(emphasis added) (the “Sale Order Jurisdiction Clause”).

       20.     On July 20, 2020, the Debtors and New Dairy closed the Sale after resolving all

outstanding issues with other parties-in-interest and satisfying all conditions precedent to closing

under the APA.




                                                 -8-
              Case 20-10010-CSS       Doc 1372       Filed 01/28/21     Page 9 of 20




             C. The ACON Settlement Agreement

       21.     On November 16, 2020, the Court entered an order authorizing and approving the

Settlement and Release Agreement by and among the Debtors, the Official Committee of

Unsecured Creditors, and ACON (the “ACON Settlement Agreement”). D.I. 1264.

       22.     The ACON Settlement Agreement provides, among other things, that

       Upon the Effective Date, . . . ACON, . . . hereby irrevocably releases and forever
       discharges the Parties (other than ACON), the Debtors’ estates, and the Parties’
       respective current and former affiliates, officers, employees, advisors, agents and
       professionals, together with the predecessors, successors, and/or assigns of each
       of the foregoing (the “Other Party Releasees”) from any and all claims, demands,
       rights, actions, causes of action, suits, obligations, damages, judgments,
       contracts, decrees, controversies, liabilities, rights of payment, reimbursement,
       contribution and/or indemnification, costs, expenses or attorneys’ fees, of
       whatever kind or nature, fixed or contingent, liquidated or unliquidated, foreseen
       or unforeseen, accrued or not accrued, at law or in equity, whether individual,
       class or derivative in nature, under any statutory, common law, contract, tort or
       other theory, or intentional or negligent or other wrongdoing, for compensatory,
       consequential, punitive or exemplary damages or any damages or relief
       whatsoever, including any right to an equitable remedy (whether or not such
       right to an equitable remedy gives rise to a right to payment or is reduced to
       judgment), from the beginning of time to the Execution Date, including, but not
       limited to, the Potential Claims, which the ACON Releasors have, had, or can,
       shall, or may hereafter have against any of the Other Party Releasees by reason of
       any matter, cause or thing whatsoever based upon, arising out of, or in any way
       relating to the Debtors and/or the Chapter 11 Cases, including, without limitation,
       the Potential Claims, the Solicitation Procedures Motion, the Initial Plan, the Sale,
       the Combined DS/Plan, and the Committee Objection, be it a claim or cause of
       action at common law or pursuant to federal, state or any other law (collectively,
       the “ACON Released Matters”); provided, however, that the ACON Released
       Matters do not include and shall not be construed to release any obligations under
       this Agreement.

(emphasis added) (the “ACON Release”). ACON Settlement Agreement, p.5.

             D. The Refund

       23.     Prior to the Sale, on May 28, 2020, Willis Towers Watson Northeast, Inc. (“Willis

Towers Watson”) as broker for the procurement of insurance coverages and payment of

premiums associated with certain insurance policies issued to the Debtors, sent a letter to Borden


                                               -9-
              Case 20-10010-CSS              Doc 1372         Filed 01/28/21       Page 10 of 20




stating the premiums, taxes, and fees in the total amount of $2,460,900.82 for property and

directors and officers liability insurance coverages (the “WTW Premium Amount Letter”).

Specifically, the WTW Premium Amount Letter identified the cost of the Property Policy to be

$2,080,859.82, and the cost of directors and officers liability insurance coverage to be

$380,041.00. A true and correct copy of the WTW Premium Amount Letter is attached as

Exhibit C to the Massey Declaration.

        24.      On May 29, 2020, the Debtors wired $2,460,900.82 to Willis Towers Watson. A

true and correct copy of the wire confirmation receipt is attached as Exhibit D to the Massey

Declaration.

        25.      On August 7, 2020, Willis Towers Watson issued invoice # 2746287 (the

“Invoice”) detailing the Refund of the unearned insurance premiums totaling $1,101,396.62 for

the cancellation of the Property Policy.7 A true and correct copy of the Invoice is attached as

Exhibit E to the Massey Declaration.

        26.      New Dairy diligently requested Willis Towers Watson deliver the Refund because

New Dairy purchased the rights to the Refund pursuant to the APA and the Sale Order. Willis

Tower Watson, however, refused to send the Refund to New Dairy absent consent from ACON

or a court order.

        27.      On October 5, 2020, New Dairy’s counsel sent a letter to Willis Towers Watson

explaining that New Dairy purchased the rights to the Refund and requesting the prompt

remittance of the Refund to New Dairy (the “New Dairy Letter”). A true and correct copy of the

New Dairy Letter is attached as Exhibit F to the Massey Declaration.


7
  The terrorism policies reflected on the Invoice, which total $7,638.78 of unearned insurance premiums, are
insurance policies for property as well. The premiums for these policies were included in the $2,080,859.82 paid for
the Property Policy, not the $380,041.00 paid for the directors and officers policies as indicated on the WTW
Premium Amount Letter.

                                                       -10-
             Case 20-10010-CSS        Doc 1372        Filed 01/28/21   Page 11 of 20




       28.     On December 4, 2020, ACON’s counsel sent a letter to New Dairy’s counsel

referencing the New Dairy Letter and asserting that New Dairy is not entitled to the Refund (the

“ACON Letter”). A true and correct copy of the ACON Letter is attached as Exhibit G to the

Massey Declaration.

       29.     On December 11, 2020, Willis Towers Watson’s counsel sent a letter to New

Dairy’s counsel and ACON’s counsel explaining that it would hold the Refund in escrow until a

resolution is reached or a court order directs it to disburse the Refund to a certain party because

from its review of the various correspondence, both New Dairy and ACON were claiming rights

to the Refund (the “First WTW Letter”). A true and correct copy of the First WTW Letter is

attached as Exhibit H to the Massey Declaration.

       30.     On January 12, 2021, the Debtors’ counsel sent a letter to Willis Towers Watson’s

counsel requesting the remittance of the Refund to the Debtors (the “Debtors’ Letter”). A true

and correct copy of the Debtors’ Letter is attached as Exhibit I to the Massey Declaration.

       31.     On January 14, 2021, Willis Towers Watson sent a letter to New Dairy’s counsel,

ACON’s counsel, and the Debtors’ counsel explaining that it would hold the Refund in escrow

until a resolution is reached or a court order directs it to disburse the Refund to a certain party

because from its review of the various correspondence, New Dairy, ACON, and the Debtors all

asserted rights to the Refund (the “Second WTW Letter”). A true and correct copy of the Second

WTW Letter is attached as Exhibit J to the Massey Declaration.

                                     IV.    Relief Requested

       32.     Pursuant to sections 105(a) and 363 of the Bankruptcy Code, rule 9014 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), the APA Jurisdiction Clause,

the Sale Order Jurisdiction Clause, and the Court’s inherent authority and power to enforce its



                                               -11-
             Case 20-10010-CSS         Doc 1372         Filed 01/28/21   Page 12 of 20




own orders, New Dairy respectfully requests the entry of an order, substantially in the form

attached hereto as Exhibit 2, enforcing the Sale Order and the APA, declaring that New Dairy is

entitled to the Refund, and ordering that the Refund be delivered to New Dairy within 5 business

days of the entry of such order.

                                        V.    Basis for Relief

             A. The Court has jurisdiction to and should interpret and enforce the Sale
                Order and the APA.

       33.      As an initial matter, both the APA Jurisdiction Clause and the Sale Order

Jurisdiction clause provide for the Court’s retention of jurisdiction over this dispute. In fact, the

APA Jurisdiction Clause provides for this Court’s exclusive jurisdiction to enforce the terms of

the APA. APA, § 13.09. Likewise, the Sale Order provides for this Court’s retention of

jurisdiction to, among other things, interpret, adjudicate disputes related to, and enforce the Sale

Order and APA and enter any order under sections 105 and 363 with respect to the assets. Sale

Order, ¶ 66. Accordingly, it is clear that this Court has jurisdiction over this dispute to the fullest

extent possible.

       34.      This Court has the power to hear and decide the subject matter of this Motion

because it arises from and concerns the Sale Order. See, e.g., Trans World Airlines, Inc. v. Icahn

(In re Trans World Airlines, Inc.), 278 B.R. 42, n.16 (Bankr. D. Del. 2002) (“[C]ore proceedings

under § 157(b)(2)(N) are those which arise from, concern, or have some impact on ‘orders

approving the sale of property’. . . .”) (emphasis in original). Moreover, this Court “plainly [has]

jurisdiction to interpret and enforce its own prior orders.” Travelers Indem. Co. v. Bailey, 557

U.S. 137, 151 (2009) (citation omitted); see also In re Continental Airlines, Inc., 236 B.R. 318,

325 (Bankr. D. Del. 1999), aff’d, 279 F.3d 226 (3d Cir. 2002) (“It is axiomatic that a court

possesses the inherent authority to enforce its own orders.”) (citations omitted).


                                                 -12-
               Case 20-10010-CSS              Doc 1372         Filed 01/28/21        Page 13 of 20




         35.      Notably, “[e]nforcement and interpretation of orders issued in core proceedings

are also considered core proceedings within the bankruptcy court’s jurisdiction.”                                HHI

FormTech, LLC v. Magna Powetrain USA, Inc. (In re FormTech Indus., LLC), 439 B.R. 352,

357 (Bankr. D. Del. 2010). Consistent with the foregoing, many courts have held that

proceedings involving the enforcement or interpretation of orders granting relief under sections

363 and 365 of the Bankruptcy Code are within the bankruptcy court’s core jurisdiction. See,

e.g., Allegheny Univ. of the Health Sciences v. Nat'l Union of Hosp. & Health Care Employees,

AFSCME, AFL CIO Dist. 1199C (In re Allegheny Health, Educ. and Research Found.), 383 F.3d

169, 175–76 (3d Cir. 2004) (holding “that the bankruptcy court correctly determined that the suit

was a core proceeding because it required the court to interpret and give effect to its previous

sale orders”); Amphenol Corp. v. Shandler (In re Insilco Techs., Inc.), 351 B.R. 313, 319–20

(Bankr. D. Del. 2006) (holding that jurisdiction exists “to hear and determine the Declaratory

Relief Action which requires interpretation of the court-approved Sale Agreement and the Sale

Order”). Thus, the Motion, which concerns enforcement of the Sale Order and the APA, is a

core proceeding.8

         36.      Further, section 105(a) of the Bankruptcy Code provides that the bankruptcy court

“may issue any order . . . that is necessary or appropriate to carry out the provisions of [the

Bankruptcy Code].” 11 U.S.C. § 105(a). This provision “gives the bankruptcy court ‘the power


8
  Even if this was a dispute solely between ACON and New Dairy (i.e., two non-debtors), this Court’s jurisdiction is
no less solid. See, e.g., Petrie Retail, 304 F.3d at 230 (finding post-confirmation jurisdiction over a dispute between
non-debtor parties over the effect of a sale order and lease assignment); In re Formtech Indus., LLC, 439 B.R. at
358–59 (exercising jurisdiction over dispute between purchaser and non-debtor over whether receivable was sold
free and clear of setoff and recoupment rights pursuant to sale order and asset purchase agreement); Alstra Cap.
Mgmt. LLC v. PGREF I 1633 Broadway Tower LP. (In re Ciena Cap. LLC), 2009 WL 2905759, at *4-5 (Bankr.
S.D.N.Y. July 28, 2009) (holding that action which put at issue section 365 and the bankruptcy court’s rejection
order was sufficient to create “arising under” jurisdiction with respect to a dispute involving two non-debtors
because “claims ‘arising under’ Title 11 need not affect or benefit the estate as a condition to bankruptcy
jurisdiction”).


                                                        -13-
               Case 20-10010-CSS           Doc 1372         Filed 01/28/21      Page 14 of 20




and the jurisdiction to enforce its valid orders.’” In re Marcus Hook Dev. Park, Inc., 943 F.2d

261, 266 (3d Cir. 1991) (quoting In re Radco Merch. Serv., Inc., 111 B.R. 684, 688-89 (N.D. Ill.

1999)). As the Ames court explained,

        it is manifestly proper, in this Court’s view, to invoke section 105(a) ‘to enforce
        or implement’ the Court’s earlier orders, and to prevent abuses of process.
        Exercise of the Court’s section 105(a) authority in this manner, and for this
        purpose, vindicates the interest of the Court, as much as, (and perhaps more than)
        it vindicates the interest of an individual litigant.

In re Ames Dep’t Stores, Inc., 317 B.R. 260, 273–74 (Bankr. S.D.N.Y. 2004). Accordingly, this

Court’s authority to act to ensure compliance with its previously issued orders is indisputable.

              B. New Dairy purchased the rights to the Refund free and clear under the
                 express terms of the APA and the Sale Order.

        37.      Here, the APA unambiguously transferred all rights, title, and interest of the

Debtors in the Refund. The definition of “Assets” expressly included the Refund. APA, §

2.01(b)(xi).

        38.      The right to the Refund is a right that arises out of the Assets because it is both

incident to and has a connection with the Assets. See, e.g., Goggin v. Nat’l Union Fire Ins. Co.

of Pittsburgh, No. N17C-10-083 PRW CCLD, 2018 WL 6266195, at *4 (Del. Nov. 30, 2018)

(explaining that “Delaware law has construed the term [‘arising out of’] broadly” that “[i]n short,

it means ‘incident to, or having connection with.’”).9 The right to the Refund is also a right that

is related to the Assets because it both pertains to and is concerned with the Assets. See, e.g.,

Carr v. Global Payments Inc., No. 2018-0565-SG, 2019 WL 5618722, at *5 n.48 (Del. Ch. Oct.

31, 2019) (noting “that the equivalence of the phrases “pertains to” and “related to” is a matter of

common English usage”) superseded on other grounds by Carr v. Global Payments Inc., No.

9
  The APA provides that “[e]xcept to the extent the mandatory provisions of the Bankruptcy Code apply, this
Agreement will be governed by, and construed in accordance with, the laws of the State of Delaware applicable to
contracts made and to be performed entirely in such state. . . .” APA, § 13.09(a).


                                                     -14-
             Case 20-10010-CSS         Doc 1372        Filed 01/28/21    Page 15 of 20




2018-0565-SG, 2019 WL 6726214 (Del. Ch. Dec. 11, 2019); see also DeLucca v. KKAT Mgmt.,

L.L.C., No. Civ.A. 1384–N, 2006 WL 224058, at *10 n.34 (Del. Ch. Jan. 23, 2006) (explaining

that “‘relating to’ and ‘arising out of’ . . . are, by definition, broad terms”). Additionally, the

Property Policy was a product or service provided in connection with the Assets, therefore, the

New Dairy purchased the rights to the Refund regardless of whether the Debtors had currently

exercisable rights at the time. See APA, § 2.01(b)(xi) (the definition of “Assets” specifically

includes the “right to refunds . . . possessed by [the Debtors] (regardless of whether such

rights are currently exercisable)” that were “related to, associated with or arising out of the

Assets or any products or services provided in connection therewith.”) (emphasis added).

       39.     Here, the right to the Refund is incident to, has a connection with, pertains to, and

is concerned with the Assets because the Property Policy was purchased to insure the Assets.

Without the Assets, the Debtors would never have paid the insurance premiums for the Property

Policy to protect their interests in those Assets. Importantly, the Refund is entirely comprised of

unearned insurance premiums related to the Property Policy, not the directors and officers

liability insurance premium. See Exhibit E to the Massey Declaration. Likewise, the Debtors’

payment of the insurance premiums for the Property Policy were advance payments or

prepayments related to the Assets, which was expressly included in the definition of “Assets.”

APA, § 2.01(b)(xiv). Thus, the Refund was expressly included as an “Asset” in the APA.

       40.     Even if the definition of “Assets” did not expressly include the Refund, the right

to the Refund nevertheless is an Asset because it was not excluded by express enumeration in

Excluded Assets. See APA, §§ 2.01(b) (broadly including all assets not expressly excluded);

2.02 (listing excluded assets that do not include the right to the Refund). In fact, the definition of

“Excluded Assets” does not use the term “refund” except for one reference to Tax refunds. See



                                                -15-
               Case 20-10010-CSS               Doc 1372          Filed 01/28/21        Page 16 of 20




id. Notably, the definition of “Excluded Assets” is carefully limited to the enumerated assets,

rights, interests, and properties of the Debtors, whereas the definition of “Assets” was broadly

described to include, without limitation,10 the enumerated examples. Compare APA § 2.01(b)

with APA § 2.02. While “Excluded Assets” includes “credits, . . . rebates or reimbursement for

any costs actually paid by [the Debtors] . . . attributable to any Excluded Contracts,” a refund is

not a credit,11 rebate,12 or reimbursement.13 APA, § 2.02(f).

         41.      Similarly, a right to a refund of insurance premiums is not the same as a right to

insurance proceeds, certain of which are included to a limited extent in the definition of

“Excluded Assets.” APA, § 2.02(h)(i). Specifically, insurance proceeds are benefits paid to a

beneficiary by an insurance policy resulting from a claim for a covered loss under the insurance

policy. See, e.g., Anderson Bros. Ford v. Valencia, 452 U.S. 205, 207–08 (1981) (analyzing

whether “an assignment of unearned insurance premiums created a ‘security interest’ that

should have been disclosed” including repeated references to “insurance proceeds” separate and

distinct from “unearned insurance premiums”) (emphasis added).14 A refund of insurance


10
  “The word ‘including’” or any variation thereof means ‘including, without limitation,’ and will not be construed
to limit any general statement that it follows to the specific or similar items or matters immediately following it.
APA, § 1.02(a)(ix).
11
  Black’s Law Dictionary defines “credit” as relevant here as “[a] deduction from an amount due.” There is no
amount due nor will there be an amount due because the Property Policy was cancelled.
12
  A rebate is a discount given to a customer at the time of purchase or money sent to the customer after they have
paid the full price. Collins Dictionary. While there is a rebate with respect to insurance premiums, “rebate” only
applies to the return of money “from an insurer’s profits, or when you have paid too high [of] premiums.” Id. Here,
however, the Refund is for unearned insurance premiums for the Property Policy, not because the Debtors paid too
high of premiums or for profits under the Property Policy.
13
   A reimbursement is compensation for money spent that should have been paid by someone else. Collins
Dictionary. The Refund is the unearned insurance premiums, not compensation by another party that should have
paid the insurance premiums.
14
   Cf., e.g., Gray v. Allstate Indem. Co., No. 3:13–CV–1232, 2015 WL 758292, at *2 (M.D. Pa. Feb. 23, 2015)
(“This action involves a claim submitted by plaintiff for insurance proceeds follow a fire loss that occurred at a
property that plaintiff owned.”) (emphasis added); MacFarland v. U.S. Fidelity & Guar. Co., 818 F. Supp. 108, 109
(E.D. Pa. 1993) (“Plaintiffs . . . filed this breach of insurance contract action . . . seeking insurance proceeds for the
loss of their boat. . . .”) (emphasis added); Northwest Elec. Co. of Ohio, 84 B.R. 400, 406 (Bankr. W.D. Pa. 1988)

                                                          -16-
                Case 20-10010-CSS          Doc 1372         Filed 01/28/21      Page 17 of 20




premiums, like the Refund here, however, is neither a benefit nor does it result from a claim for

loss under the Property Policy. There was no claim made for a covered loss under the Property

Policy.    Instead, the Property Policy was cancelled, and the Refund is merely a return of

unearned insurance premiums for the Property Policy. Further, the terms of the APA confirm

that the parties understood that insurance proceeds did not include a refund of insurance

premiums. See APA § 2.01(b)(xi) (specifically listing “rights to refunds” separately from

“other rights of recovery, including rights to insurance proceeds” in the non-exclusive examples

of Assets) (emphasis added). Thus, even if the Refund was not expressly included as a non-

exclusive example of Assets in the APA, the Refund was nevertheless an Asset under the APA

because it was not an Excluded Asset.

          42.     Finally, even if ACON or the Debtors had some right to the Refund prior to New

Dairy acquiring the Assets, the Sale Order establishes that New Dairy is entitled to the Refund

because New Dairy took free and clear of Encumbrances, which expressly included rights to

refunds. Specifically, the Court found that the Debtors’ transfer of Assets to New Dairy at the

closing purchased the assets free and clear of Encumbrances, which the Sale Order defined to

“include, but not be limited to, . . . rights to refunds. . . .” Sale Order, ¶ N (emphasis added).

Importantly, the Court ruled that the Sale Order “shall govern if there is any inconsistency

between the APA . . . and this Order.” Id. at ¶ 57. Further, ACON has no standing to assert any

rights to the Refund because it released any and all claims against the Debtors and the Debtors’

estates in the ACON Release. See ACON Settlement Agreement, p.5. Accordingly, to the extent

the Court finds that ACON or the Debtors had and retained a right to the Refund under the terms



(holding that “[t]he debtor’s right to the insurance proceeds was vested (i.e., “earned”) at the moment the loss
occurred.”) (emphasis added).


                                                     -17-
             Case 20-10010-CSS           Doc 1372        Filed 01/28/21   Page 18 of 20




of the APA, the Sale Order—which is a final, non-appealable order—foreclosed any such right

and vested the right to the Refund in New Dairy.

             C. The Court should enforce the Sale Order and APA to prevent the unjust
                enrichment of ACON or the Debtors and to order the property New Dairy
                purchased to be turned over.

       43.      The Sale Order is final and the Sale has been completed, therefore, the APA and

the Sale Order should be enforced to prevent the unjust enrichment of ACON or the Debtors.

Willis Towers Watson should be directed to remit the Refund to New Dairy immediately. See,

e.g., Pearlman v. Reliance Ins. Co., 371 U.S. 132, 135–36 (1962) (explaining that bankruptcy

law “simply does not authorize a [debtor] to distribute other people’s property among a

bankrupt’s creditors.”) (citations omitted). Despite the judicially authorized Sale that included

transfer of the rights to the Refund to New Dairy, ACON and the Debtors have taken positions

that they, not New Dairy, are entitled to the Refund in contravention of the finality that should

have been accorded to the APA and the Sale Order. See Musi v. Nigro (In re Homestead Indus.,

Inc.), 138 B.R. 788, 790 (Bankr. W.D. Pa. 1992) (“Judicial sales are to be accorded a substantial

measure of finality in order to protect and encourage the process of selling estate assets.”).

                                            VI.     Notice

       44.      Notice of this Motion will be provided to: (i) the Office of the United States

Trustee; (ii) counsel for the Debtors; (iii) counsel for ACON; and (iv) those persons who have

formally appeared and requested notice and service in these proceedings pursuant to Bankruptcy

Rule 2002. New Dairy submits that under the circumstances no other or further notice is

necessary.

                                  VII.     Reservation of Rights

       45.      Nothing contained herein is intended or should be construed as: (i) a waiver or

limitation of New Dairy’s rights under the Bankruptcy Code or any other applicable law; (ii) a

                                                  -18-
            Case 20-10010-CSS           Doc 1372         Filed 01/28/21   Page 19 of 20




waiver or limitation of the Debtors’ rights to assert and seek any further and other applicable

legal or equitable remedies pursuant to the APA and Sale Order; (iii) a waiver or limitation of

any right, claim, cause of action, or remedy that New Dairy may have against ACON or the

Debtors.

                                        VIII.     Conclusion

        WHEREFORE, New Dairy respectfully requests that the Court (i) grant the Motion and

(ii) grant such other and further relief as is just and proper.




                                     [Signature Page to Follow]




                                                  -19-
          Case 20-10010-CSS   Doc 1372     Filed 01/28/21   Page 20 of 20




Dated: January 28, 2021            ASHBY & GEDDES, P.A.
       Wilmington, Delaware
                                    /s/ Gregory A. Taylor
                                   Ricardo Palacio (No. 3765)
                                   Gregory A. Taylor (No. 4008)
                                   500 Delaware Avenue, 8th Floor
                                   P.O. Box 1150
                                   Wilmington, DE 19899
                                   Phone: (302) 654-1888
                                   Facsimile: (302) 654-2067
                                   rpalacio@ashbygeddes.com
                                   gtaylor@ashbygeddes.com

                                   -and-

                                   Stephen M. Pezanosky (admitted pro hac vice)
                                   HAYNES AND BOONE, LLP
                                   301 Commerce Street, Suite 2600
                                   Fort Worth, TX 76102
                                   Telephone No.: 817-347-6600
                                   Facsimile No.: 817-347-6650
                                   Email: Stephen.pezanoski@haynesboone.com

                                   -and-

                                   Richard Kanowitz (pro hac vice forthcoming)
                                   HAYNES AND BOONE, LLP
                                   30 Rockefeller Plaza
                                   26th Floor
                                   New York, NY 10112
                                   Telephone No.: 212-659-7300
                                   Facsimile No.: 212-918-8989
                                   Email: richard.kanowitz@haynesboone.com

                                   ATTORNEYS FOR NEW DAIRY OPCO, LLC




                                    -20-
